Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 1 of 9 Page ID #:216




 1   J. Curtis Edmondson (CSB 236105)
     Edmondson IP Law
 2
     2660 SE 39th Loop, Suite D
 3   Hillsboro, OR 97123
 4   503-336-3749/ FAX: (503) 482-7418
     jcedmondson@edmolaw.com
 5
 6   Attorney for Defendant
     JOHN DOE subscriber assigned IP address 108.185.19.186
 7
 8                       UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   STRIKE 3 HOLDINGS, LLC,        )
     Plaintiff,                     ) Case No.: 5:20-cv-06807-TJH-SP
11   vs.                            )
12                                  ) DEFENDANT’S ANSWER and
      JOHN DOE subscriber           ) AFFIRMATIVE DEFENSES and
13    identified as IP address      ) COUNTERCLAIM
14    108.185.19.186                )
                                    )
15                                  ) JURY TRIAL DEMAND
16   Defendant.                     )
                                    )
17                                  )
18                                  )
                                    )
19                                  )
20
           Defendant JOHN DOE subscriber identified as IP address 108.185.19.186
21
22   (hereinafter “John Doe”) by and through counsel hereby answers Plaintiff’s (“S3H”)
23   first amended complaint (ECF 14) for copyright infringement.
24
25
26
27
28

                      ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                             1
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 2 of 9 Page ID #:217




 1
 2                                           Introduction
 3       1. With regard to paragraph 1 regarding the allegations of infringement, deny;
 4          John Doe does not object to S3H proceeding against John Doe
 5          anonymously.
 6       2. With regard to paragraphs 2 and 3, John Doe has no knowledge of these
 7          facts, and therefore denies.
 8       3. With regard to paragraphs 4 and 5, deny; but admit a subpoena was served.
 9       4. With regard to paragraph 6, this a statement of law and requires no
10          response; but deny that Plaintiff has identified the “true infringer”.
11       5. With regard to paragraph 7, this a statement of law.
12
13                                    Jurisdiction and Venue
14       6. With regard to paragraphs 8-10 as to jurisdiction for the claim, deny that
15          the acts of infringement occurred by John Doe, but agree that this Court is
16          proper to settle this dispute.
17
18                                               Parties
19       7. With regard to paragraphs 11, John Doe has no knowledge of these facts,
20          and therefore denies.
21       8. With regard to paragraphs 12, John Doe is not an infringer, so therefore
22          deny.
23
24
25
26
27
28

                     ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                            2
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 3 of 9 Page ID #:218




 1
 2                                       Factual Background
 3         9. With regard to paragraphs 13-52, John Doe has no knowledge of these facts,
 4            and therefore denies.
 5                                             COUNT I
 6                                 Direct Copyright Infringement
 7         10.With regard to paragraph 53, John Doe incorporates by reference the
 8            statements made in paragraphs 1-52 in this Answer.
 9         11.With regard to paragraphs 54-56, John Doe has no knowledge of these facts,
10            and therefore denies.
11         12.With regard to paragraphs 57-58 (and subparts), deny
12
13         WHEREFORE, John Doe respectfully requests that S3H be denied such relief
14   as requested in their prayer on pages 9 of the complaint, and award John Doe
15   reasonable attorney fees and costs pursuant to statute and any other relief this Court
16   may grant.
17
18                                DEMAND FOR JURY TRIAL
19         John Doe hereby demands a trial by jury.
20
21
22
23
24
25
26
27
28

                       ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                              3
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 4 of 9 Page ID #:219




 1
 2                              AFFIRMATIVE DEFENSES
 3
           13.    While John Doe has not infringed the works at issue, he is raising these
 4
     affirmative defenses as is his right and should not be deemed an admission of
 5
     infringement.
 6
 7
 8                           I. FAILURE TO MITIGATE DAMAGES

 9         14. S3H has made no attempt to mitigate any actual or perceived damages,

10   including but not limited to sending out DMCA take-down notices to the ISP for the

11   IP address. The cost of sending DMCA notices is practically nil compared to the cost

12   of filing a lawsuit and the process of sending DMCA notices can be automated. The

13   sending of DMCA notices to the ISP can result in the termination of the Internet

14   account, solving the alleged problem for S3H. Further, S3H can identify the bittorrent

15   “initial seeders” of the works at issue and take appropriate action, such as, either by

16   corrupting the swarms, or by filing lawsuits against the seeders, rather, they actively

17   encourage such seeding.

18
19                        II. WAIVER AND IMPLIED LICENSE

20         15. S3H has waived its copyrights by simultaneously distributing free versions

21   of its movies across numerous websites, with no obligation by the consumer to

22   purchase those movies. S3H was aware of such free distribution.

23
24                               III. COPYRIGHT MISUSE
25         16. S3H has knowingly misused court process and procedure, inter alia, by
26   misrepresenting key facts to this Court regarding the forensic qualities of the “VXN”
27   monitoring system and it’s ability to identify an individual with specificity.
28

                       ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                              4
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 5 of 9 Page ID #:220




 1                    IV. FAILURE TO JOIN NECESSARY PARTIES
 2
            17. S3H has failed to join all actual and potential joint infringers including,
 3
     but not limited to, other participants in the BitTorrent swarm and the website that
 4
     hosted the “.torrent’ file.
 5
 6
                  V. FAIR USE AND OTHER STATUTORY DEFENSES
 7                              17 U.S.C. 107-122, 512
 8
            18. Defendant is entitled to the statutory defenses under 17 U.S.C 107 to 17
 9
     U.S.C 122, and 17 USC 512 (DMCA).
10
11
                VI. SINGLE SATISFACTION AND EQUITABLE OFFSET
12
13          19. Defendant claims that other members of the same torrent hash have settled

14   barring further recovery. Further, Defendant is entitled to an equitable offset based

15   on prior settlements for the same work.

16                                      VII. STANDING

17          20. Defendant lacks standing to bring these claims as they are not the owner
18   of the copyright.
19
20          VIII. DOCTRINE OF EXPRESS LICENSE OR JUDICIAL ESTOPPEL
21          21. Strike 3 has expressly licensed these works to these classes of defendants:
22          a) active military
23          b) demonstrate severe financial hardship,
24          c) is a minor,
25          d) the subscriber is a business with publicly available internet
26
27
28

                         ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                                5
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 6 of 9 Page ID #:221




 1
 2                                VIII. RIGHT TO AMEND
 3
            22. Defendant further requests the right to amend these affirmative defenses
 4
     as additional facts are learned during discovery.
 5
 6
                                DEFENDANT’S COUNTERCLAIMS
 7
            23.     John Doe lives in the Los Angeles Metro Area, which is densely
 8
     populated.
 9
            24.     Further, John Doe supplied internet router was “WiFi” enabled, that is
10
     accessible from outside the house.
11
           25. A complaint was then filed on John Doe asserting copyright
12
     infringement. The complaint alleges that S3H has “Plaintiff has developed, owns, and
13
     operates an infringement detection system, named “VXN Scan.” (ECF 1). There are
14
     no allegations that VXN Scan has been validated under NIST’s Computer Forensics
15
     Tool         Testing     Program        (https://www.nist.gov/itl/ssd/software-quality-
16
     group/computer-forensics-tool-testing-program-cftt). There is no public information
17
     on “VXN Scan”’s false positive or false negative rate.           VXN Scan is not a
18
     commercially available forensic tool developed by a qualified third party. There is no
19
     evidence this tool is being used by any state or federal police force for forensic
20
     investigation.
21
22
23
24
25
26
27
28

                        ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                               6
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 7 of 9 Page ID #:222




 1
                       COUNT 1 - DECLARATORY JUDGMENT OF NON-
 2
                                           INFRINGEMENT
 3
            27.   This counterclaim arises under the copyright laws of the United States,
 4
     17 U.S.C. §§ 101 et seq.,
 5
            28.   This Court has subject matter jurisdiction over this counterclaim pursuant
 6
     to 28 U.S.C. §§ 1331 and 1338, and the Declaratory Judgment Act, 28 U.S.C. § 2201.
 7
     This Court has jurisdiction over any pendent state law claims.
 8
            29.   Whereas, a case and controversy has arisen between John Doe and S3H
 9
     regarding claims of copyright infringement works allegedly owned by S3H.
10
            30.   S3H claims John Doe has infringed the works owned by S3H via
11
     “bittorrent downloading”.
12
            31.   Whereas, S3H claimed, by and through counsel, that it has a technology,
13
     apparatus, or methodology (e.g. VXN), and with that technology, apparatus, and
14
     method, combined with “publicly available information”, and John Does’ subscriber
15
     information, that it is 100% certain that John Doe infringed S3H’s works.
16
            32.   Whereas, Doe has not infringed S3H’s works, and is not sure who
17
     infringed S3H’s works and seeks a Court Order as follows:
18                  a. A Declaration of Non-Infringement of the Works on Exhibit A of
19                     S3H’s Complaint.
20                  b. A Declaration that John Doe was “that you are not merely the
21                     subscriber of the IP address, but also the individual using it to
22                     infringe upon Strike 3’s works through the BitTorrent protocol”
23                  c. A Declaration that the data gathered from VXN Scan in combination
24                     with other publicly available information, cannot determine with
25                     100% accuracy that a particular individual was infringing Strike 3’s
26                     works.
27
28

                       ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                              7
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 8 of 9 Page ID #:223




 1
                         DEFENDANT’S PRAYER FOR RELIEF
 2
     Defendant respectfully prays and judgment entered as follows on the counterclaim:
 3
           A. That a declaratory judgment be entered that Doe did not infringe and
 4
                 1) A Declaration of Non-Infringement of the Works on Exhibit A of
 5
                    S3H’s Complaint.
 6
                 2) A Declaration that John Doe was “that you are not merely the
 7
                    subscriber of the IP address, but also the individual using it to
 8
                    infringe upon Strike 3’s works through the BitTorrent protocol”
 9
                 3) A Declaration that the data gathered from VXN Scan in combination
10
                    with other publicly available information, cannot determine with
11
                    100% accuracy that a particular individual was infringing Strike 3’s
12
                    works.
13
           B. That Doe is the prevailing party under the Copyright Act;
14
           C. That Doe be entitled to reasonable attorney fees under the Copyright Act;
15
           D. That Doe be entitled to costs of suit; and
16
           E. That Doe be entitled to any other relief that this Court may allow.
17
18
                                            Respectfully submitted,
19
20   Dated: May 19, 2021                    /s/ J. Curtis Edmondson       _
21                                          J. Curtis Edmondson
                                            Law Offices of J. Curtis Edmondson, PLLC
22                                          Hillsboro OR 97123
23                                          (503)336-3749
                                            jcedmondson@edmolaw.com
24
25
26
27
28

                      ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                             8
Case 2:20-cv-06807-TJH-SP Document 29 Filed 05/19/21 Page 9 of 9 Page ID #:224




 1
 2
 3                            CERTIFICATE OF SERVICE
 4
 5
           I hereby certify that on this May 19, 2021, a true and accurate copy of the above
 6   and foregoing Answer, Affirmative Defenses, and Counterclaim was filed with the
 7   District Court's CM/ECF system, which provides service to all counsel of record.
 8
 9
     Dated May 19, 2021                    By: /s/ J. Curtis Edmondson
10                                         J. Curtis Edmondson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                      ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                             9
